FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                  October 13, 2009
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT



 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,                      No. 09-1167
          v.                                             (D. Colorado)
 SANTOS ZAMORA-LAINES, a/k/a                  (D.C. No. 1:08-CR-00464-PAB-1)
 Bedolla Ramirez Macario,

               Defendant - Appellant.


                            ORDER AND JUDGMENT *


Before HARTZ, EBEL, and SEYMOUR, Circuit Judges.


      Santos Zamora-Laines pleaded guilty in the United States District Court for

the District of Colorado to illegal reentry to the United States after deportation.

See 8 U.S.C. § 1326. His sole argument on appeal is that his sentence—which he

concedes was within a properly calculated sentencing range under the United

States Sentencing Guidelines (USSG)—was substantively unreasonable because



      *
       After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
too much weight was placed on his criminal history and not enough on the nature

of his offense. We have jurisdiction under 28 U.S.C. § 1291 and affirm.

I.       BACKGROUND

         On September 2, 2008, Mr. Zamora-Laines was found in the United States

after having been deported. He had been deported in 2000, 2001, 2002, and 2005.

His base offense level under the Sentencing Guidelines was 8. See USSG

§ 2L1.2(a). The district court added 12 levels because of his conviction in 1998

for a felony drug-trafficking offense for which the sentence imposed was less than

13 months. See id. § 2L1.2(b)(1)(B). He received a 3-level downward adjustment

for acceptance of responsibility, see id. § 3E1.1, resulting in a total offense level

of 17.

         Mr. Zamora-Laines’s criminal-history level was calculated by giving him

(1) 2 points for a 1998 conviction for delivery of a controlled substance, which

ultimately resulted in a sentence of six months’ imprisonment; (2) 3 points for a

2000 conviction for possession of a controlled substance, for which he was

sentenced to six years’ imprisonment; (3) 2 points for a 2001 conviction for

possession of a controlled substance, for which he was sentenced to 90 days’

imprisonment; (4) 3 points for a 2004 conviction for eluding examination and

inspection, for which he was sentenced to 24 months’ imprisonment; (5) 1 point

for a 2007 conviction for providing false information to a police officer and

possession of marijuana under one ounce, for which he was sentenced to seven

                                          -2-
days’ imprisonment; and (6) 2 points because he committed the current offense

while he was serving a term of imprisonment. See id. § 4A1.1(d).

      The total of 13 criminal-history points placed Mr. Zamora-Laines in

criminal-history category VI. See id. ch. 5, pt. A. His guidelines sentencing

range was 51 to 63 months. See id. The district court sentenced him to 63

months’ imprisonment.

II.   DISCUSSION

      Mr. Zamora-Laines does not challenge the district court’s guidelines

calculation but only the substantive reasonableness of his sentence. In reviewing

for substantive reasonableness, we focus on “whether the length of the sentence is

reasonable given all the circumstances of the case in light of the factors set forth

in 18 U.S.C. § 3553(a).” United States v. Friedman, 554 F.3d 1301, 1307 (10th

Cir. 2009) (internal quotation marks omitted). When imposing a sentence, a

district court has “broad discretion . . . to consider § 3553(a) factors,” United

States v. Gambino-Zavala, 539 F.3d 1221, 1232 (10th Cir. 2008), which it abuses

only “when it renders a judgment that is arbitrary, capricious, whimsical, or

manifestly unreasonable.” United States v. Munoz-Nava, 524 F.3d 1137, 1146

(10th Cir. 2008) (internal quotation marks omitted). Because Mr. Zamora-

Laines’s sentence was properly calculated under the guidelines, it is entitled to a

presumption of reasonableness. See United States v. Kristl, 437 F.3d 1050, 1054

(10th Cir. 2006).

                                         -3-
       Mr. Zamora-Laines has not overcome the presumption. His substantive-

unreasonableness challenge focuses on the district court’s consideration of his

criminal history of street-level drug dealing, which he maintains was given

“undue weight.” Aplt. Br. at 12. He argues that if he were being sentenced for

selling a small amount of heroin rather than for illegal reentry, the guidelines

range would be only 21 to 27 months’ imprisonment. He argues that his

63-month sentence is, therefore, manifestly unreasonable. We are not persuaded.

His record shows him to be a recidivist drug offender and further shows a history

of continuous reentry after deportation.

III.   CONCLUSION

       We AFFIRM Mr. Zamora-Laines’s sentence.

                                       ENTERED FOR THE COURT


                                       Harris L Hartz
                                       Circuit Judge




                                           -4-